Wright, J.
1. ceetiotoEcounty appeal, —In refusing the writ, the court below did not err. The statute provides that the writ may be granted whenever specially authorized by law, and especially in all cases where an inferior tribunal, &c., exercising judicial functions, is alleged , to have exceeded its proper jurisdiction, or is otherwise acting illegally, when, in the judgment of the court appealed to for the writ, there is no other plain, speedy and adequate remedy. Rev., § 3487.
There is no pretense that this case is one of those where the writ is “specially authorized by law.” Nor is it, of course, pretended that it is one where the inferior tribunal has “exceeded its proper jurisdiction.” But the claim is, that the county judge acted illegally, and that plaintiff had no other plain, speedy and adequate remedy.
Without adverting to the first part of this inquiry, we are clear that plaintiff might have, appealed from the action of the County Court in refusing to correct this mistake, and that in this her remedy was plain, speedy and adequate. Fagg v. Parker, 11 Iowa, 18; The State of Iowa v. Wilson, 12 Iowa, 424. This case is certainly not as strong for plaintiff as those cited, and yet in both of those it was held that the remedy was by appeal. That the party has lost this remedy by his own laches, can make no difference. Fagg v. Parker, supra, directly in point. And the propriety of remitting the party to this remedy is well illustrated by this case. The heir, Mrs. Strain, denies the *36mistake alleged, but claims that a mistake was made against her to the amount of $2,000. The finding of the •County Court, that a mistake was made as claimed by the petitioner, ought not to conclude either party. The matter, when heard, ought to be examined de novo. And the law contemplates an appeal from all decisions or decrees of a County Court on the merits of any matter affecting the rights or interests of individuals, and a full hearing of the same in the District Court. Rev., § 267. A party should not be allowed to select some erroneous ruling and have this reviewed by certiorari, when his remedy, if he is aggrieved, is adequate and plain by appeal; a remedy which gives a hearing upon the whole merits, and the very relief, if any, to which he is entitled. See Runner, Wickersham & Wyckoffe v. The City of Keokuk and Hiatt & Harbin, 11 Iowa, 543. The case of Edgar v. Greer, 14 Iowa, 211, is placed upon the ground that the District Court exceeded its jurisdiction in rendering the judgment of which the petitioner complained, and is therefore quite unlike that now before us. And see Wood v. Randall, 5 Hill, 264; Hoare v. Harris, 14 Ill., 35; White v. Frye, 2 Gilm., 65; Doolittle v. Galena and Chicago Railroad Company, 14 Ill., 383; The People v. The Mayor, &c., of New York, 2 Hill, 9, 14.
Affirmed.